DETAILED ACTION
The action is responsive to the amendment filed on 01/11/2021. Claims 1-19 are pending in the case. Claims 1, 17 and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/929991 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set the '991 application only including differences in an overlay that displays measurements, see chart below where bolded portions are similar. It would have been obvious to change the overlay to include displayed measurements so that more kinds of information could be displayed in the overlay.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 15/929990
Application No. 15/929991
1. A method for rendering a three-dimensional virtual scene, the method comprising: receiving a first visual dataset corresponding to a three dimensional shape of a first user in a real-world environment, the first visual dataset captured by a first user device; rendering a three dimensional virtual scene that includes a first three dimensional avatar, the first three dimensional avatar rendered based on the first visual dataset; receiving one or more measurements taken by one or more sensors in the real-world environment of the first user; generating a visual overlay that displays the received measurements, the generated overlay appearing within the three-dimensional virtual scene; and transmitting the three-dimensional virtual scene to a second user device, the transmitted three-dimensional virtual scene including the first three-dimensional avatar and the visual overlay that displays the measurements.

2.  The method of claim 1, further comprising: storing a plurality of trigger conditions in a trigger database in memory, each trigger condition corresponding to a different action; detecting one of the trigger conditions within the three dimensional virtual scene; and initiating the action corresponding to the detected trigger condition, the action initiated within the three-dimensional scene.

3.  The method of claim 2, further comprising storing one or more threshold values in memory, wherein detecting the trigger condition includes comparing the one or more measurements of the first user to the stored threshold values.

4.  The method of claim 2 wherein the initiated action includes adjusting operation of a device connected to the first user device.

5.  The method of claim 2, wherein the initiated action includes generating an alert associated with the detected trigger condition.

6.  The method of claim 5, wherein the alert includes at least one of an audio noise, a visual indicator, and a message.

7.  The method of claim 1, wherein the one or more sensors in the real world environment of the first user include at least one of a heart rate monitor, a blood pressure monitor, a breathing monitor, and a haptic sensor, wherein the one or more measurements include at least one of a heart rate measurement, a blood pressure measurement, a breathing measurement, and a haptic measurement.

8.  The method of claim 2, further comprising recognizing that the one or more measurements correspond to a gesture by the first user, wherein detecting the trigger condition is based on the recognized gesture.

9.  The method of claim 1, wherein the visual overlay includes a virtual object that corresponds to the received measurements.

10.  The method of claim 1, wherein the visual overlay includes a speech bubble that includes text corresponding to one or more spoken words associated with the three- dimensional virtual scene.

11.  The method of claim 10, further comprising detecting that at least one of the spoken words is in a different language than a predetermined language associated with the three-dimensional virtual scene, and translating the at least one spoken word to generate the text within the speech bubble.

12.  The method of claim 2, wherein the visual overlay includes a customized outline that corresponds to the first three-dimensional avatar, the detected trigger condition including an alignment of the first three dimensional avatar to the customized outline, and wherein the initiated action is based on the alignment.

13.  The method of claim 12, further comprising receiving a second visual dataset from the second user device, and generating a second three-dimensional avatar based on the second visual dataset, wherein the visual overlay further includes a different customized outline corresponding to the second three dimensional avatar.

14.  The method of claim 12, further comprising mapping a topography of the real- world environment based on one or more depth measurements in the first visual dataset.

15.  The method of claim 1, further comprising generating a display of the three- dimensional virtual scene for the first user device, wherein the display generated for the first user device is different than a display of the three-dimensional virtual scene that is generated for the second user device.

16.  The method of claim 2, wherein the initiated action include generating haptic feedback via a haptic interface associated with the first user device.

17.  A system for rendering a three-dimensional virtual scene, the system comprising: a communication interface that communicates with a first user device over a communication network to: receive a first visual dataset corresponding to a three dimensional shape of a first user in a real-world environment, the first visual dataset captured by the first user device; and receive one or more measurements taken by one or more sensors in the real- world environment; and a processor coupled to memory storing instructions, wherein the processor executes the instructions stored in memory to: render a three dimensional virtual scene that includes a first three dimensional avatar, the first three dimensional avatar rendered based on the first visual dataset; and generate a visual overlay that displays the received measurements, the generated overlay appearing within the three-dimensional virtual scene, wherein communication interface transmits the three-dimensional virtual scene to a second user device, the transmitted three-dimensional virtual scene including the first three- dimensional avatar and the visual overlay that displays the measurements.

18.  The system of claim 17, further comprising memory that stores a plurality of trigger conditions in a trigger database, each trigger condition corresponding to a different action, and wherein the processor executes further instructions to: detect one of the trigger conditions within the three dimensional virtual scene; and initiate the action corresponding to the detected trigger condition, the action initiated within the three-dimensional scene.

19.  A non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for rendering a three-dimensional virtual scene, the method comprising: receiving a first visual dataset corresponding to a three dimensional shape of a first user in a real-world environment, the first visual dataset captured by a first user device; rendering a three dimensional virtual scene that includes a first three dimensional avatar, the first three dimensional avatar rendered based on the first visual dataset; receiving one or more measurements taken by one or more sensors in the real-world environment of the first user; generating a visual overlay that displays the received measurements, the generated overlay appearing within the three-dimensional virtual scene; and transmitting the three-dimensional virtual scene to a second user device, the transmitted three-dimensional virtual scene including the first three-dimensional avatar and the visual overlay that displays the measurements.
1. A method for rendering a three-dimensional virtual scene, the method comprising: receiving a first visual dataset corresponding to a three dimensional shape of a first user in a real-world environment, the first visual dataset captured by a first user device; rendering a three dimensional virtual scene that includes a first three dimensional avatar, the first three dimensional avatar rendered based on the first visual dataset; receiving one or more measurements taken by one or more sensors in the real-world environment of the first user; generating a visual overlay based on the received measurements, the generated overlay appearing within the three-dimensional virtual scene; and transmitting the three-dimensional virtual scene to a second user device, the transmitted three-dimensional virtual scene including the first three-dimensional avatar and the visual overlay.

2. The method of claim 1, further comprising: storing a plurality of trigger conditions in a trigger database in memory, each trigger condition corresponding to a different action; detecting one of the trigger conditions within the three dimensional virtual scene; and initiating the action corresponding to the detected trigger condition, the action initiated within the three-dimensional scene.

3. The method of claim 2, further comprising storing one or more threshold values in memory, wherein detecting the trigger condition includes comparing the one or more measurements of the first user to the stored threshold values.

4. The method of claim 2, wherein the initiated action includes adjusting operation of a device connected to the first user device.

5. The method of claim 2, wherein the initiated action includes generating an alert associated with the detected trigger condition.

6. The method of claim 5, wherein the alert includes at least one of an audio noise, a visual indicator, and a message.

7. The method of claim 1, wherein the one or more sensors in the real world environment of the first user include at least one of a heart rate monitor, a blood pressure monitor, a breathing monitor, and a haptic sensor, and wherein the one or more measurements include at least one of a heart rate measurement, a blood pressure measurement, a breathing measurement, and a haptic measurement.

8. The method of claim 2, further comprising recognizing that the one or more measurements correspond to a gesture by the first user, wherein detecting the trigger condition is based on the recognized gesture.

9. The method of claim 1, wherein the visual overlay includes a virtual object that corresponds to the received measurements.

10. The method of claim 1, wherein the visual overlay includes a speech bubble that includes text corresponding to one or more spoken words associated with the three-dimensional virtual scene.

11. The method of claim 10, further comprising detecting that at least one of the spoken words is in a different language than a predetermined language associated with the three-dimensional virtual scene, and translating the at least one spoken word to generate the text within the speech bubble.

12. The method of claim 2, wherein the visual overlay includes a customized outline that corresponds to the first three-dimensional avatar, the detected trigger condition including an alignment of the first three dimensional avatar to the customized outline, and wherein the initiated action is based on the alignment.

13. The method of claim 12, further comprising receiving a second visual dataset from the second user device, and generating a second three-dimensional avatar based on the second visual dataset, wherein the visual overlay further includes a different customized outline corresponding to the second three dimensional avatar.

14. The method of claim 12, further comprising mapping a topography of the real-world environment based on one or more depth measurements in the first visual dataset.

15. The method of claim 1, further comprising generating a display of the three-dimensional virtual scene for the first user device, wherein the display generated for the first user device is different than a display of the three-dimensional virtual scene that is generated for the second user device.

16. The method of claim 2, wherein the initiated action include generating haptic feedback via a haptic interface associated with the first user device.

17. A system for rendering a three-dimensional virtual scene, the system comprising: a communication interface that communicates with a first user device over a communication network to: receive a first visual dataset corresponding to a three dimensional shape of a first user in a real-world environment, the first visual dataset captured by the first user device, and receive one or more measurements taken by one or more sensors in the real- world environment; and a processor coupled to memory storing instructions, wherein the processor executes the instructions stored in memory to: render a three dimensional virtual scene that includes a first three dimensional avatar, the first three dimensional avatar rendered based on the first visual dataset; and generate a visual overlay based on the received measurements, the generated overlay appearing within the three-dimensional virtual scene, wherein communication interface transmits the three-dimensional virtual scene to a second user device, the transmitted three-dimensional virtual scene including the first three-dimensional avatar and the visual overlay.

18. The system of claim 17, further comprising memory that stores a plurality of trigger conditions in a trigger database, each trigger condition corresponding to a different action, and wherein the processor executes further instructions to: detect one of the trigger conditions within the three dimensional virtual scene; and initiate the action corresponding to the detected trigger condition, the action initiated within the three-dimensional scene.

19. A non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for rendering a three-dimensional virtual scene, the method comprising: receiving a first visual dataset corresponding to a three dimensional shape of a first user in a real-world environment, the first visual dataset captured by a first user device; rendering a three dimensional virtual scene that includes a first three dimensional avatar, the first three dimensional avatar rendered based on the first visual dataset; receiving one or more measurements taken by one or more sensors in the real-world environment of the first user; generating a visual overlay based on the received measurements, the generated overlay appearing within the three-dimensional virtual scene; and transmitting the three-dimensional virtual scene to a second user device, the transmitted three-dimensional virtual scene including the first three-dimensional avatar and the visual overlay.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12, 14, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohli et al. (US 20150130841 A1, hereinafter Kohli).


receiving a first visual dataset corresponding to a three dimensional shape of a first user in a real-world environment, the first visual dataset captured by a first user device ("As the patient carries out his examination movements, a sensing device detects and/or captures his image and movements. The sensing device may include a single sensor or a combination of several sensors, and may detect sound, image, movements, spatial location, distance, and the like. One example of a sensing device is the Microsoft Kinect.RTM. that houses a video camera, Infrared camera, and microphones," Kohli paragraph 0039; "The sensing device may send one or more data streams to the system. The data streams include at least the spatial location of the patient, and spatial locations of the patient's joints tracked by the sensing device as the patient moves. The sensing device may also send a live video stream of the patient to the system," Kohli paragraph 0040); 
rendering a three dimensional virtual scene that includes a first three dimensional avatar, the first three dimensional avatar rendered based on the first visual dataset ("second region 102 shows at least a modified live video image 104 of the patient, the modified live video image 104 having been superimposed with circles 106a-c and lines 108a-b overlays. In one embodiment, as the patient moves, the image of the patient, as well as the superimposed circles 106a-c and lines 108a-b overlays in the modified live video image 104 also move. For example, as the patient moves his lower arm up and down in a shoulder elevated rotation examination, circle 106a-b and line 108a overlays may move to follow their respective joint locations that change due the movement of the patient's lower arm," Kohli paragraph 0089); 
receiving one or more measurements taken by one or more sensors in the real-world environment of the first user ("The sensing device may send one or more data streams to the system. The data streams include at least the spatial location of the patient, and spatial locations of the patient's joints tracked by the sensing device as the patient moves. The sensing device may also send a live video stream of the patient to the system," Kohli paragraph 0040; "Upon receiving the data streams from the sensing device, the system translates the joint locations to movement data and converts them to reliable ROM measurements of the patient," Kohli paragraph 0041); 

transmitting the three-dimensional virtual scene to a second user device, the transmitted three-dimensional virtual scene including the first three-dimensional avatar and the visual overlay that displays the measurements ("One example of this presentation on a display device is shown in FIG. 7, which will be discussed in detail below," Kohli paragraph 0066; "second region 102 shows at least a modified live video image 104 of the patient, the modified live video image 104 having been superimposed with circles 106a-c and lines 108a-b overlays. In one embodiment, as the patient moves, the image of the patient, as well as the superimposed circles 106a-c and lines 108a-b overlays in the modified live video image 104 also move. For example, as the patient moves his lower arm up and down in a shoulder elevated rotation examination, circle 106a-b and line 108a overlays may move to follow their respective joint locations that change due the movement of the patient's lower arm," Kohli paragraph 0089; "Receiver 12 may be adapted to receive input from a sensing device," Kohli paragraph 0045).

As to claim 2, Kohli further discloses the method of claim 1, further comprising: 
storing a plurality of trigger conditions in a trigger database in memory, each trigger condition corresponding to a different action (“Fourth region 114 as shown in FIG. 7 shows alphanumeric information 116 of the ongoing examination. In one embodiment, alphanumeric information 116 includes… the goal angle that he should attempt to achieve,” Kohli paragraph 0091); 
detecting one of the trigger conditions within the three dimensional virtual scene ("Rotation marker 124 may change color as a patient moves toward and away from a preferred rotational position, for example, rotation marker 124 becoming green as the patient approaches a preferred rotational position," Kohki paragraph 0092); and 


As to claim 3, Kohli further discloses the method of claim 2, further comprising storing one or more threshold values in memory, wherein detecting the trigger condition includes comparing the one or more measurements of the first user to the stored threshold values ("Rotation marker 124 may change color as a patient moves toward and away from a preferred rotational position, for example, rotation marker 124 becoming green as the patient approaches a preferred rotational position," Kohki paragraph 0092).

As to claim 4, Kohli further discloses the method of claim 2 wherein the initiated action includes adjusting operation of a device connected to the first user device ("In one embodiment, the method further includes providing feedback to the patient via an audible or visual indication on the display device," Kohli paragraph 0014; "The sensing device may send one or more data streams to the system. The data streams include at least the spatial location of the patient, and spatial locations of the patient's joints tracked by the sensing device as the patient moves. The sensing device may also send a live video stream of the patient to the system," Kohli paragraph 0040; "Receiver 12 may be adapted to receive input from a sensing device," Kohli paragraph 0045, display device receives data streams from the sensing device and the display device gives audio or visual feedback (i.e., adjusts its operation) based on the data stream).

As to claim 5, Kohli further discloses the method of claim 2, wherein the initiated action includes generating an alert associated with the detected trigger condition ("Rotation marker 124 may change color as a patient moves toward and away from a preferred rotational position, for example, rotation marker 124 becoming green as the patient approaches a preferred rotational position," Kohki paragraph 0092).

As to claim 6, Kohli further discloses the method of claim 5, wherein the alert includes at least one of an audio noise ("In one embodiment, the method further includes providing feedback to the patient via an audible or visual indication on the display device," Kohli paragraph 0014), a visual indicator ("Rotation marker 124 may change color as a patient moves toward and away from a preferred rotational position, for example, rotation marker 124 becoming green as the patient approaches a preferred rotational position," Kohki paragraph 0092), and a message (Kohki Figure 7 116 “Goal 180°”, “Current 108/11°”).

As to claim 7, Kohli further discloses the method of claim 1, wherein the one or more sensors in the real world environment of the first user include at least one of a heart rate monitor, a blood pressure monitor, a breathing monitor, and a haptic sensor, wherein the one or more measurements include at least one of a heart rate measurement, a blood pressure measurement, a breathing measurement, and a haptic measurement ("As the patient carries out his examination movements, a sensing device detects and/or captures his image and movements. The sensing device may include a single sensor or a combination of several sensors, and may detect sound, image, movements, spatial location, distance, and the like. One example of a sensing device is the Microsoft Kinect.RTM. that houses a video camera, Infrared camera, and microphones," Kohli paragraph 0039, sensor to detect a user’s movement (i.e., a haptic measurement)).

As to claim 8, Kohli further discloses the method of claim 2, further comprising recognizing that the one or more measurements correspond to a gesture by the first user, wherein detecting the trigger condition is based on the recognized gesture ("Rotation marker 124 may change color as a patient moves toward and away from a preferred rotational position, for example, rotation marker 124 becoming green as the patient approaches a preferred rotational position," Kohki paragraph 0092, recognizing that the user has performed a preferred rotational position (i.e., a gesture)).

claim 9, Kohli further discloses the method of claim 1, wherein the visual overlay includes a virtual object that corresponds to the received measurements ("Rotation marker 124 may change color as a patient moves toward and away from a preferred rotational position, for example, rotation marker 124 becoming green as the patient approaches a preferred rotational position," Kohki paragraph 0092).

As to claim 12, Kohli further discloses the method of claim 2, wherein the visual overlay includes a customized outline that corresponds to the first three-dimensional avatar, the detected trigger condition including an alignment of the first three dimensional avatar to the customized outline, and wherein the initiated action is based on the alignment ("In FIG. 7, first region 98 shows at least animated avatar 100 demonstrating the examination movements," Kohli paragraph 0089; "In one embodiment, modeler 18 is adapted to generate graphical representations of a person (e.g. an avatar) that performs certain examination movements. In one embodiment, modeler 18 is adapted to send an avatar that performs an examination movement to be imitated by a patient, to display processor 20," Kohli paragraph 0050).

As to claim 14, Kohli further discloses the method of claim 12, further comprising mapping a topography of the real-world environment based on one or more depth measurements in the first visual dataset ("As the patient carries out his examination movements, a sensing device detects and/or captures his image and movements. The sensing device may include a single sensor or a combination of several sensors, and may detect sound, image, movements, spatial location, distance, and the like. One example of a sensing device is the Microsoft Kinect.RTM. that houses a video camera, Infrared camera, and microphones," Kohli paragraph 0039).

As to claim 15, Kohli further discloses the method of claim 1, further comprising generating a display of the three-dimensional virtual scene for the first user device, wherein the display generated for the first user device is different than a display of the three-dimensional virtual scene that is generated for the second user device ("When the physician comes in to discuss the examination results with the patient, she brings up a visit summary on a monitor so that she and the patient can review the results, as well as any progress the patient has made. The visit summary lists the results of the present examination 

As to claim 17, Kohli discloses a system for rendering a three-dimensional virtual scene, the system comprising: 
a communication interface that communicates with a first user device over a communication network ("The sensing device may send one or more data streams to the system. The data streams include at least the spatial location of the patient, and spatial locations of the patient's joints tracked by the sensing device as the patient moves. The sensing device may also send a live video stream of the patient to the system," Kohli paragraph 0040) to: 
receive a first visual dataset corresponding to a three dimensional shape of a first user in a real-world environment, the first visual dataset captured by the first user device ("As the patient carries out his examination movements, a sensing device detects and/or captures his image and movements. The sensing device may include a single sensor or a combination of several sensors, and may detect sound, image, movements, spatial location, distance, and the like. One example of a sensing device is the Microsoft Kinect.RTM. that houses a video camera, Infrared camera, and microphones," Kohli paragraph 0039; "The sensing device may send one or more data streams to the system. The data streams include at least the spatial location of the patient, and spatial locations of the patient's joints tracked by the sensing device as the patient moves. The sensing device may also send a live video stream of the patient to the system," Kohli paragraph 0040); and 
receive one or more measurements taken by one or more sensors in the real-world environment ("The sensing device may send one or more data streams to the system. The data streams include at least the spatial location of the patient, and spatial locations of the patient's joints tracked by the sensing device as the patient moves. The sensing device may also send a live video stream of the patient to the system," Kohli paragraph 0040; "Upon receiving the data 
a processor coupled to memory storing instructions, wherein the processor executes the instructions stored in memory (Kohli Figure 8 128, 130) to: 
render a three dimensional virtual scene that includes a first three dimensional avatar, the first three dimensional avatar rendered based on the first visual dataset ("second region 102 shows at least a modified live video image 104 of the patient, the modified live video image 104 having been superimposed with circles 106a-c and lines 108a-b overlays. In one embodiment, as the patient moves, the image of the patient, as well as the superimposed circles 106a-c and lines 108a-b overlays in the modified live video image 104 also move. For example, as the patient moves his lower arm up and down in a shoulder elevated rotation examination, circle 106a-b and line 108a overlays may move to follow their respective joint locations that change due the movement of the patient's lower arm," Kohli paragraph 0089); and 
generate a visual overlay that displays the received measurements, the generated overlay appearing within the three-dimensional virtual scene ("In FIG. 7, third region 110 shows at least graphical representation 112 of the real time ROM measurements of the patient's joint that is being examined. For example, when a rotation angle is being measured, graphical representation 112 displays a graph with the range of 0 to 180 degrees. In one example, changes in real time ROM measurement of a rotation angle is represented with changes of a marker location along the graph, as well as the marker's color," Kohli paragraph 0090), wherein communication interface transmits the three-dimensional virtual scene to a second user device, the transmitted three-dimensional virtual scene including the first three-dimensional avatar and the visual overlay that displays the measurements ("One example of this presentation on a display device is shown in FIG. 7, which will be discussed in detail below," Kohli paragraph 0066; "second region 102 shows at least a modified live video image 104 of the patient, the modified live video image 104 having been superimposed with circles 106a-c and lines 108a-b overlays. In one embodiment, as the patient moves, the image of the patient, as well as the superimposed circles 106a-c and lines 108a-b overlays in the modified live video image 104 also move. For 

As to claim 18, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 19, Kohli discloses a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for rendering a three-dimensional virtual scene, the method comprising: 
receiving a first visual dataset corresponding to a three dimensional shape of a first user in a real-world environment, the first visual dataset captured by a first user device ("As the patient carries out his examination movements, a sensing device detects and/or captures his image and movements. The sensing device may include a single sensor or a combination of several sensors, and may detect sound, image, movements, spatial location, distance, and the like. One example of a sensing device is the Microsoft Kinect.RTM. that houses a video camera, Infrared camera, and microphones," Kohli paragraph 0039; "The sensing device may send one or more data streams to the system. The data streams include at least the spatial location of the patient, and spatial locations of the patient's joints tracked by the sensing device as the patient moves. The sensing device may also send a live video stream of the patient to the system," Kohli paragraph 0040); 
rendering a three dimensional virtual scene that includes a first three dimensional avatar, the first three dimensional avatar rendered based on the first visual dataset ("second region 102 shows at least a modified live video image 104 of the patient, the modified live video image 104 having been superimposed with circles 106a-c and lines 108a-b overlays. In one embodiment, as the patient moves, the image of the patient, as well as the superimposed circles 106a-c and lines 108a-b overlays in the modified live video image 104 also move. For example, as the patient moves his lower arm up and down in a shoulder elevated rotation examination, circle 106a-b and line 108a overlays may move to follow their 
receiving one or more measurements taken by one or more sensors in the real-world environment of the first user ("The sensing device may send one or more data streams to the system. The data streams include at least the spatial location of the patient, and spatial locations of the patient's joints tracked by the sensing device as the patient moves. The sensing device may also send a live video stream of the patient to the system," Kohli paragraph 0040; "Upon receiving the data streams from the sensing device, the system translates the joint locations to movement data and converts them to reliable ROM measurements of the patient," Kohli paragraph 0041); 
generating a visual overlay that displays the received measurements, the generated overlay appearing within the three-dimensional virtual scene ("In FIG. 7, third region 110 shows at least graphical representation 112 of the real time ROM measurements of the patient's joint that is being examined. For example, when a rotation angle is being measured, graphical representation 112 displays a graph with the range of 0 to 180 degrees. In one example, changes in real time ROM measurement of a rotation angle is represented with changes of a marker location along the graph, as well as the marker's color," Kohli paragraph 0090); and 
transmitting the three-dimensional virtual scene to a second user device, the transmitted three-dimensional virtual scene including the first three-dimensional avatar and the visual overlay that displays the measurements ("One example of this presentation on a display device is shown in FIG. 7, which will be discussed in detail below," Kohli paragraph 0066; "second region 102 shows at least a modified live video image 104 of the patient, the modified live video image 104 having been superimposed with circles 106a-c and lines 108a-b overlays. In one embodiment, as the patient moves, the image of the patient, as well as the superimposed circles 106a-c and lines 108a-b overlays in the modified live video image 104 also move. For example, as the patient moves his lower arm up and down in a shoulder elevated rotation examination, circle 106a-b and line 108a overlays may move to follow their respective joint locations that change due the movement of the patient's lower arm," Kohli paragraph 0089; "Receiver 12 may be adapted to receive input from a sensing device," Kohli paragraph 0045).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US 20150130841 A1, hereinafter Kohli) in view of Sheehan et al. (US 20130178960 A1, hereinafter Sheehan) in further view of Suskind et al. (US 20160171971 A1, hereinafter Suskind) in further view of Lauder (US 20120265518 A1).

As to claim 10, Kohli discloses the method of claim 1, however Kohli does not appear to explicitly disclose a limitation wherein the visual overlay includes a speech bubble that includes text corresponding to one or more spoken words associated with the three-dimensional virtual scene.
Sheehan teaches a second three dimensional avatar corresponding to a trainer ("In several embodiments, the method 700 is implemented at home or otherwise without the direct supervision of the exercise prescriber. At block 710, the method 700 includes displaying an avatar recording of a model instance of a prescribed exercise preformed correctly. The model recording can be a recording of the patient or another person performing the exercise, or can be a computer-generated recording indicating the ideal exercise motions," Sheehan paragraph 0041; "At block 740, the method 700 further includes overlaying the previously-recorded model avatar on the real-time avatar (or vice versa). The overlay can be done in real time," Sheehan paragraph 0042).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kohli to capture a trainer to generate a second 3D avatar as taught by Sheehan. One would have been motivated to make such a combination so that Kohli’s example avatar’s actions could be based on a person similar to the user and thus the instructions could be better tailored to a specific user’s situation.

Suskind teaches a limitation wherein one or more spoken words associated with a trainer is captured using text-to-speech for display to a trainee (“The Coach may also use speech recognition to assist in generating text for the Sidekick's response to the Hero. The Coach may use microphone control 335 to start and stop recording his speech, and speech recognition may be used to display the text of the Coach's speech in the text entry control 340,” Suskind paragraph).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kohli to capture instructions spoken by a trainer during a three-dimensional virtual scene for display to the user as taught by Suskind. One would have been motivated to make such a combination so that Kohli’s example avatar could have addition instructions for the user thus reducing user difficulty and frustration when performing the Kohli’s examination movements.
However neither Kohli nor Sheehan nor Suskind appear to explicitly disclose a speech bubble that includes text.
Lauder discloses a speech bubble that includes text (“The speech bubble can display the textual phrase in the first language on the first user interface,” Lauder paragraph 0019).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kohli to display captured spoken text in a speech bubble as taught by Lauder. One would have been motivated to make such a combination so that it is obvious to the user that the displayed text corresponds to spoken speech thus reducing user confusion.

As to claim 11, Kohli as modified by Sheehan, Suskind and Lauder further discloses the method of claim 10, further comprising detecting that at least one of the spoken words is in a different language than a predetermined language associated with the three-dimensional virtual scene, and translating the at least one spoken word to generate the text within the speech bubble ("A bilingual video chat process 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kohli to translate spoken speech into a different language as taught by Lauder. One would have been motivated to make such a combination so that trainers and users speaking different languages could work with each other and thus enhancing utility for the finished product.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US 20150130841 A1, hereinafter Kohli) in view of Sheehan et al. (US 20130178960 A1, hereinafter Sheehan).

As to claim 13, Kohli discloses the method of claim 12, however Kohli does not appear to explicitly disclose a limitation further comprising receiving a second visual dataset from the second user device, and generating a second three-dimensional avatar based on the second visual dataset, wherein the visual overlay further includes a different customized outline corresponding to the second three dimensional avatar.
Sheehan teaches a limitation further comprising receiving a second visual dataset from the second user device, and generating a second three-dimensional avatar based on the second visual 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kohli to capture an additional dataset to generate a second 3D avatar as taught by Sheehan. One would have been motivated to make such a combination so that Kohli’s example avatar’s actions could be based on a person similar to the user and thus the instructions could be better tailored to a specific user’s situation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US 20150130841 A1, hereinafter Kohli) in view of Liang et al. (US 20140235348 A1, hereinafter Liang).

As to claim 16, Kohli discloses the method of claim 2, however Kohli does not appear to explicitly disclose a limitation wherein the initiated action include generating haptic feedback via a haptic interface associated with the first user device.
Liang teaches a limitation wherein the initiated action include generating haptic feedback via a haptic interface associated with the first user device ("The player device 104 may include a memory for storing and processing sensor data. The player device 104 may be communicatively coupled to a display or any other peripheral to provide feedback or input for the player 102. The player device 104 may be configured to provide a gaming experience or application for the player 102. The gaming experience or application may be an online game. The gaming experience or application may be of one or more types: training/education; gaming/combat; gambling; sports/health; etc. Each of these example gaming experiences or applications is described below," Liang paragraph 0030; "For training/education gaming 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kohli to provide haptic feedback when successfully performing a gesture as taught by Liang. One would have been motivated to make such a combination so that the user has additional points of feedback for letting him/her know when a desired gesture was successfully completed resulting in greater ease of use for the user.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. As to the arguments concerning claims 1, 17 and 19, they have been considered but are moot because the arguments do not apply to the newly cited Kohli reference being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013033655; and
US 20140348417 A1 to Moore et al. discloses a system and method to capture and process body measurements where body measurements are used to generate a 3D avatar and where the measurements are overlaid onto the avatar.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171